UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
JON R. MORGAN,

                          Plaintiff,                                      ORDER
        - against -                                                    19 Civ. 11499 (ER)

PRINE SYSTEMS, INC.,

                           Defendant.
------------------------------------------------------X
                                                                                      March 12, 2020
Ramos, D.J.:

        The Court having been advised that all claims asserted against Prine Systems, Inc. have

been settled, see Doc. 10, it is ORDERED that the action against Prine Systems, Inc. be and

hereby is discontinued, without costs to either party, subject to reopening should the settlement

not be consummated within sixty (60) days of the date hereof.

        Any application to reopen must be filed within sixty days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, the parties are

advised that if they wish the Court to retain jurisdiction in this matter for purposes of enforcing

any settlement agreement, they must submit the settlement agreement to the Court within the

next sixty (60) days with a request that the agreement be “so ordered” by the Court.

        The Clerk of the Court is respectfully directed to terminate the defendant Prine Systems,

Inc. and to close the case.

        SO ORDERED.

Dated: New York, New York
       March 12, 2020



                                                          Edgardo Ramos, U.S.D.J.
